— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Walsh, J.), imposed March 18, 2010, as amended March 22, 2010.
Ordered that the sentence is affirmed.
Under the circumstances of this case, the defendant’s waiver of his right to appeal was not valid (see People v Callahan, 80 NY2d 273 [1992]; People v Hassan, 88 AD3d 740 [2011]; People v Monsuri, 83 AD3d 870 [2011]; cf. People v Ellis, 69 AD3d 756 [2010]). Nevertheless, the defendant’s contention that the *777sentence imposed was excessive is without merit (see People v Headspeth, 78 AD3d 1418 [2010]; People v Butler, 49 AD3d 894 [2008]; People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is unpreserved for appellate review (see People v Foster, 87 AD3d 299, 304 [2011]). Mastro, J.E, Dillon, Florio, Chambers and Sgroi, JJ., concur.